SECOND AMENDMENT TO
SALARY CONTINUATION AGREEMENT


This Second Amendment (the “Amendment”) to the Salary Continuation Agreement,
dated as of November 29, 2004 and as amended December 16, 2008 (the
“Agreement”), by and among Peoples Federal Savings Bank (the “Bank”) and
Christopher Lake (the “Executive”) is effective as of March 1,
2011.  Capitalized terms which are not defined herein shall have the same
meaning as set forth in the Agreement.


WHEREAS, the parties desire to amend the Agreement in order to increase the
Executive’s annual normal retirement benefit set forth in Section 2.1 of the
Agreement; and


WHEREAS, pursuant to Article 7 of the Agreement, the Agreement may be amended by
a written agreement signed by the Bank and the Executive.


NOW, THEREFORE, the Agreement is hereby amended as follows:


1.  Section 2.1.1 is hereby amended and restated to read in its entirety as
follows:
 
“2.1.1           Amount of Benefit.  The annual benefit under Section 2.1 is One
Hundred Thirty Five Thousand Five Hundred Sixty ($135,560).”
 
2.  The Executive’s Accrual Balance shall be updated to reflect the change in
the amount of benefit provided in Section 2.1.1 as set forth in this Amendment.
 
[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Bank, on behalf of its duly authorized officer, and the
Executive have caused this Amendment  to be executed as of the dates provided
below.



   
PEOPLES FEDERAL SAVINGS BANK
           
April 14, 2011
 
By: /s/ Thomas J. Leetch
Date
 
Print Name: Thomas J. Leetch
               
EXECUTIVE
           
April 14, 2011
 
/s/ Christopher Lake
Date
 
Christopher Lake




